Citation Nr: 1423312	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to November 30, 2005, for a grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Regional Office in White River Junction, Vermont, which granted service connection for PTSD, effective November 30, 2005.

The Board notes that, in addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the claim.  This electronic claims file was reviewed in connection with this appeal.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was previously denied in a December 1999 Board decision; the Veteran initiated an appeal of the Board decision to the Court of Appeals for Veterans Claims (Court), but such appeal was dismissed; thus, the Board decision became final.

2.  On May 10, 2002, VA received from the Veteran correspondence that, when liberally construed and based on affirmative acts on the part of VA, constituted an application to reopen the claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of May 10, 2002, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.160, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran's claim arises from her disagreement with the initial effective date assigned following the grant of service connection for PTSD.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Therefore, as the Veteran has appealed the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As discussed below, the main dispute in the claim on appeal is the date entitlement to service connection for PTSD arose.  In this regard, the Veteran's arguments on appeal are mostly limited to her interpretation of governing legal authority in light of evidence already of record.  As such, the evidentiary record contains all evidence relevant to the issue, and there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

II.  Analysis

The Veteran, through her representative, asserts that the grant of service connection for PTSD should be effective at least as of May 10, 2002, the date VA received correspondence that she argues should be construed as a claim to reopen her previously finally denied PTSD claim.

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013).  The Court has noted that, "an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F.R. § 3.155 (2013).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).  

Here, the Veteran originally submitted a claim for service connection for PTSD in March 1997.  The RO denied her claim in an April 1998 rating decision, and she appealed the adverse determination to the Board.  In December 1999, the Board denied the Veteran's claim on the basis that her claimed in-service stressor could not be verified.  She then filed a notice of appeal with the Court; however, the Court dismissed the appeal in a January 2001 order for failure to comply with court rules.  The Board's December 1999 rating decision, therefore, became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

The claims file reflects that, at some point between the December 1999 Board decision and January 28, 2002, the Veteran filed a claim for service connection for back and neck problems, as evidenced by a January 28, 2002, VCAA letter.  The actual claim has been deemed lost-a hand-written note from the RO, dated June, 10, 2003, on the VCAA letter indicates the actual claim could not be found, and review of the record by both the Veteran's representative and the Board has been unsuccessful at locating such claim.

In May 2002, the Veteran returned a VA Form 21-4142, indicating treatment for her back and neck, and also noting treatment by a VA psychiatrist, as well as by a private psychiatrist for stress and depression.  Subsequent development ensued.  Significantly, in August 2002 and November 2002 letters to medical providers identified by the Veteran, the RO developed for medical evidence pertaining to the Veteran's claimed treatment for "nerves" and "stress disorder."  In June 2003, however, the RO issued a rating decision pertaining only to back and neck claims.  On November 30, 2005, the RO received a statement from the Veteran stating she would "like to file a claim for PTSD."  In a March 2010 rating decision, the RO established service connection for PTSD with an effective date of November 30, 2005, the date of the Veteran's statement.  Such finding was supported by an October 28, 2009, VA examination report which accepted the Veteran's in-service stressors as verified, and attributed her PTSD to such with a supporting rationale.

Given the finality of the December 1999 Board decision as to the issue of service connection for PTSD, the Board need only consider the evidence of record received since that decision in deciding whether the Veteran manifested an intent to file a claim to reopen her previously denied claim of service connection for PTSD prior to November 30, 2005.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (holding that "a subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim"). 

Here, the Board finds that the Veteran's May 10, 2002, correspondence, when liberally construed, can be said to constitute a claim to reopen her previously denied claim for service connection for PTSD, as it is a written communication wherein the Veteran identified treatment for psychiatric symptoms, evidencing her belief in entitlement to service connection for that disability, and there were affirmative acts on the part of VA in developing medical evidence pertaining to the Veteran's claimed treatment for "nerves" and "stress disorder."  See 38 C.F.R. § 3.1(p).  There is, however, no document of record that was received by the RO earlier than May 10, 2002, that could be construed as a petition to reopen her previously denied claim of service connection for PTSD.  In making this determination, the Board finds that any efforts to locate the aforementioned missing claim, filed sometime between December 1999 and January 2002, would be futile as such has already been deemed lost.  Furthermore, the record does not support a finding that such claim included a petition to reopen her previously denied claim of service connection for PTSD, as the RO's VCAA letter, sent in response to such claim, only mentioned back and neck claims.  Consequently, the Board finds that an effective date of May 10, 2002, but no earlier, is warranted for the grant of service connection for PTSD.  See 38 C.F.R. § 3.400(b)(2)(i).  

In making such a determination, the Board notes that, although the October 28, 2009, VA examination represents the first competent evidence which accepts the Veteran's in-service stressors as verified, and attributes her PTSD to such with a supporting rationale, the date of such examination is not necessarily synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath  v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board had granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question." Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'" Id.  (citing 38 U.S.C. § 5110(a)).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400).

Similarly, the Board accepts that the Veteran had manifestations of PTSD prior to May 10, 2002, as the record reflects treatment for such.  However, the effective date of a grant of service connection is assigned not based on the date the Veteran asserts the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  In the instant case, as noted previously, the Board has determined that the Veteran's May 10, 2002, correspondence represents the date her application upon which service connection was eventually awarded was received by VA.  Therefore, the effective date of an award of service connection for PTSD cannot predate May 10, 2002.

The Board also observes that the provisions of 38 C.F.R. § 3.156(c), which allow readjudication of a claim with the receipt of service records not previously considered, do not apply. 

In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date of May 10, 2002, but no earlier, for the grant of service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


